         Case 2:18-cv-00772-RDP Document 205 Filed 02/08/21 Page 1 of 9                               FILED
                                                                                             2021 Feb-08 PM 03:26
                                                                                             U.S. DISTRICT COURT
                                                                                                 N.D. OF ALABAMA


                          UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

STATE OF ALABAMA, et al.,

           Plaintiffs,

v.

UNITED STATES DEPARTMENT OF                         Case No. 2:18-cv-00772-RDP
COMMERCE, et al.,

           Defendants,

DIANA MARTINEZ, et al.,

           Defendant-Intervenors,

and

COUNTY OF SANTA CLARA,
CALIFORNIA, et al.,

           Defendant-Intervenors,

and

STATE OF NEW YORK, et al.,

           Defendant-Intervenors.


      UNOPPOSED JOINT MOTION FOR EXTENSION OF TIME TO RESPOND TO
             PLAINTIFFS’ RESPONSE TO ORDER TO SHOW CAUSE

        Defendant-Intervenors the State of New York, et al. (“State and other Government

Defendant-Intervenors”), Defendant-Intervenors County of Santa Clara, California, et al. (“Local

Government Defendant-Intervenors”), the Martinez Defendant-Intervenors, and the federal

defendants (collectively, the “Movants”) respectfully move this Court for a six-day extension of

time to respond to Plaintiffs’ Response to the Court’s January 8, 2021 Show Cause Order (Doc.
         Case 2:18-cv-00772-RDP Document 205 Filed 02/08/21 Page 2 of 9




# 204) (“Response”), from February 11, 2021 to February 17, 2021. Plaintiffs, through counsel,

have advised Movants that they do not oppose this motion. In support of this motion, the

Movants state the following:

       1.      On January 8, 2021, this Court ordered Plaintiffs to show cause “why the injuries

they allege are more than just ‘predictions.’” Order, at 3 (Doc. # 195). The Court ordered

Plaintiffs to show cause “[o]n or before February 10, 2021 or within seven (7) days of the

delivery of the apportionment count, whichever occurs earlier.” Id. The Court further ordered

that “[a]ny other party wishing to brief the court on this issue or respond to Plaintiffs SHALL

submit briefing on or before February 17, 2021 or seven (7) Days from Plaintiffs’ filing of its

Show Cause response, whichever occurs earlier.” Id.

       2.      By text order (Doc. # 204), dated January 29, 2021, the Court further directed the

Parties to “also address the implications of [President Biden’s] Executive Order [titled Ensuring

a Lawful and Accurate Enumeration and Apportionment Pursuant to the Decennial Census],

particularly as it relates to the question of whether a ruling on the propriety of the Census

Bureau[’]s Residence Rule would redress (i.e., cure) the injury claimed by Plaintiffs” in their

submissions in response to the Court’s January 8 order to show cause.

       3.      Plaintiffs filed their Response on February 4, 2021, six days before their February

10, 2021 deadline.1 Accordingly, under the Court’s January 8 Order, the other parties’ responses

are due on February 11, 2021.




1
  The Census Bureau has not yet released apportionment data. On January 28, 2021, the Bureau
released a statement that “[o]ur current schedule points to April 30, 2021, for the completion of
the apportionment counts.” U.S. Census Bureau, Press Release, Census Bureau Statement on
Apportionment Counts (Jan. 28, 2021), available at https://www.census.gov/newsroom/press-
releases/2021/statement-apportionment-counts.html.

                                                  2
         Case 2:18-cv-00772-RDP Document 205 Filed 02/08/21 Page 3 of 9




       4.      In support of their Response, Plaintiffs submitted a Sworn Declaration and

Second Supplemental Expert Report of Dudley L. Poston, Jr., Ph.D. (Doc. # 204-1) (“Poston

Second Supp. Report”). Dr. Poston’s second supplemental report uses (1) updated estimates

from the U.S. Census Bureau to develop estimates of the resident populations of the 50 states for

April 1, 2020 and then use those estimates to predict the apportionment of House seats; and

(2) recent estimates by the Center for Migration Studies of the population of undocumented

persons in the states “to examine the effect excluding undocumented persons from the

apportionment population would have on the apportionment of Congressional seats among the

states.” Poston Second Supp. Report at 2.

       5.      Plaintiffs also submitted a press release issued on December 22, 2020 by one of

Defendant-Intervenors’ expert witnesses, Kimball W. Brace of Election Data Services, as an

exhibit to their submission. Exhibit C: Electronic Data Services Report (Doc. # 204-3). The

press release contains Mr. Brace’s analysis of Census Bureau population estimates released in

December 2020 and their potential effect on the apportionment of Congressional seats.

       6.      Having reviewed Plaintiffs’ Response and the above-referenced exhibits, the State

and other Government Defendant-Intervenors have determined that it is necessary for their

expert witnesses to review and, if necessary, respond to or rebut Dr. Poston’s latest analysis

through one or more supplemental declarations.

       7.      On February 5, 2021, counsel for the State and other Government Defendant-

Intervenors spoke with their expert witness, Dr. Sunshine Hillygus, about Dr. Poston’s second

supplemental report. Dr. Hillygus has reviewed Dr. Poston’s report and is preparing a rebuttal

declaration. However, due to her teaching schedule and other commitments, Dr. Hillygus will

likely be unable to finalize any necessary rebuttal declaration by the State and other Government



                                                 3
         Case 2:18-cv-00772-RDP Document 205 Filed 02/08/21 Page 4 of 9




Defendant-Intervenors’ February 11 response deadline. Dr. Hillygus will be able to finalize any

necessary declaration by the requested February 17 deadline.

       8.      On February 5, counsel for the Martinez Defendant-Intervenors contacted Mr.

Brace about preparing a supplemental declaration. Mr. Brace is reviewing Dr. Poston’s report

and may potentially prepare a rebuttal declaration. Due to previous commitments and deadlines,

however, Mr. Brace is unlikely able to finalize his review and any necessary rebuttal declaration

by February 11.

       9.      The federal defendants request that their deadline also be extended to February 17

to ensure adequate time to review Plaintiffs’ submission and the accompanying declaration and

coordinate the federal defendants’ response.

       10.     In order to determine their response to Plaintiffs’ submission, Local Government

Intervenors need to review Dr. Hillygus and Mr. Brace’s supplemental responses, if any, and

therefore respectfully join in this motion for an extension of time.

       11.     The Movants’ requested six-day extension will not prejudice any party or unduly

delay proceedings in this case. The requested deadline, February 17, would have been the

deadline for responsive briefing if Plaintiffs had filed their response to the Court’s show cause

order on their original deadline of February 10. Thus, briefing will be completed on the schedule

originally contemplated by the Court.

       12.     The Martinez Defendant-Intervenors support this motion so long as the extension

is not interpreted as obviating the need for further discovery, including expert discovery, and full

briefing on the jurisdiction and merits issues in this case.

       Based on the foregoing, the Movants respectfully request that the Court extend their

deadline to respond to Plaintiffs’ response from February 11 to February 17, 2021.



                                                  4
        Case 2:18-cv-00772-RDP Document 205 Filed 02/08/21 Page 5 of 9




DATED: February 8, 2021                   Respectfully submitted,

BRIAN M. BOYNTON                          LETITIA JAMES
Acting Assistant Attorney General         Attorney General of the State of New York

ALEXANDER K. HAAS                         By: /s/ Joseph J. Wardenski
Director, Federal Programs Branch         Joseph J. Wardenski, Senior Trial Counsel
                                          Amanda Meyer, Assistant Attorney General
BRAD P. ROSENBERG                         Office of the New York State Attorney General
Assistant Branch Director                 28 Liberty Street
                                          New York, NY 10005
/s/ Elliott M. Davis                      Phone: (212) 416-8441
ALEXANDER V. SVERDLOV                     Joseph.Wardenski@ag.ny.gov
ELLIOTT M. DAVIS
Trial Attorneys                           /s/ Joyce White Vance
United States Department of Justice       Joyce White Vance
Civil Division, Federal Programs Branch   101 Paul W. Bryant Drive
1100 L Street, N.W.                       Tuscaloosa, AL 35487
Washington, DC 20005                      jvance@law.ua.edu
Tel: (202) 514-4336
elliott.m.davis@usdoj.gov                 /s/ Barry A. Ragsdale
                                          Barry A. Ragsdale
Counsel for Defendants                    SIROTE & PERMUTT, PC
                                          2311 Highland Avenue South
                                          Birmingham, AL 35205
                                          Phone: (205) 930-5100
                                          Fax: (205) 930-5101
                                          bragsdale@sirote.com

                                          Counsel for the State and other Government
                                          Defendant-Intervenors


                                          /s/ Robert S. Vance
                                          THE BLOOMSTON FIRM
                                          Robert S. Vance
                                          2151 Highland Avenue South, Suite 310
                                          Birmingham, AL 35205
                                          (205) 212-9700
                                          Robert@thebloomstonfirm.com

                                          DAGNEY JOHNSON LAW GROUP
                                          Anil A. Mujumdar (ASB-2004-L65M)
                                          2170 Highland Avenue South, Suite 205
                                          Birmingham, Alabama 35205
                                          Telephone: (205) 649-7502

                                          5
Case 2:18-cv-00772-RDP Document 205 Filed 02/08/21 Page 6 of 9




                              Facsimile: (205) 809-7899
                              Email: anil@dagneylaw.com

                              LAWYERS’ COMMITTEE FOR CIVIL
                              RIGHTS UNDER LAW
                              Ezra D. Rosenberg
                              Dorian L. Spence
                              1401 New York Avenue NW, Suite 400
                              Washington, DC 20005
                              Telephone: (202) 662-8600
                              Facsimile: (202) 783-9857
                              Email: erosenberg@lawyerscommittee.org
                                     dspence@lawyerscommittee.org

                              DEMOCRACY FORWARD
                              Robin F. Thurston
                              John T. Lewis
                              Democracy Forward Foundation
                              P.O. Box 34553
                              Washington, DC 20043
                              Telephone: (202) 448-9090
                              Email: rthurston@democracyforward.org
                                     jlewis@democracyforward.org

                              Attorneys for Defendant-Intervenors
                              City of Atlanta; City of San José; Arlington Coun
                              and King County


                              DEBEVOISE & PLIMPTON LLP
                              Jyotin Hamid
                              Lauren M. Dolecki
                              Ming Ming Yang
                              919 Third Ave
                              New York, NY 10022
                              (212) 909-6000
                              Facsimile: (212) 909-6836
                              Email: jhamid@debevoise.com
                              lmdolecki@debevoise.com
                              mmyang@debevoise.com

                              Robert Kaplan
                              801 Pennsylvania Avenue NW, Suite 500
                              Washington, DC 20001
                              Telephone: (202) 383-8000



                              6
Case 2:18-cv-00772-RDP Document 205 Filed 02/08/21 Page 7 of 9




                              Facsimile: (202 383-8188
                              Email: rbkaplan@debevoise.com

                              CITY OF SAN JOSÉ
                              Richard Doyle, City Attorney
                              Nora Frimann, Assistant City Attorney
                              Office of the City Attorney
                              200 East Santa Clara Street, 16th Floor
                              San José, CA 95113-1905
                              Telephone: (408) 535-1900
                              Facsimile: (408) 998-3131
                              Email: cao.main@sanjoseca.gov

                              Attorneys for Defendant-Intervenor
                              City of San José


                              /s/ Robert D. Segall
                              COPELAND FRANCO
                              SCREWS & GILL, P.A.
                              Robert D. Segall (SEG003)
                              Post Office Box 347
                              Montgomery, AL 36101-0347
                              Phone: (334) 834-1180
                              Facsimile: (334) 834-3172
                              Email: segall@copelandfranco.com

                              OFFICE OF THE COUNTY COUNSEL
                              COUNTY OF SANTA CLARA
                              James R. Williams, County Counsel
                              Greta S. Hansen
                              Laura S. Trice
                              Raphael N. Rajendra
                              Marcelo Quiñones
                              Karun Tilak
                              Office of the County Counsel
                              County of Santa Clara
                              70 West Hedding Street
                              East Wing, 9th Floor
                              San José, CA 95110
                              Email: raphael.rajendra@cco.sccgov.org
                              marcelo.quinones@cco.sccgov.org
                              karun.tilak@cco.sccgov.org




                              7
Case 2:18-cv-00772-RDP Document 205 Filed 02/08/21 Page 8 of 9




                              LAW OFFICE OF
                              JONATHAN WEISSGLASS
                              Jonathan Weissglass
                              1939 Harrison Street, Suite 150-B
                              Oakland, CA 94612
                              Telephone: (510) 836-4200
                              Email: jonathan@weissglass.com

                              Attorneys for Defendant-Intervenor
                              County of Santa Clara, Calif.


                              /s/ Edward Still
                              MEXICAN AMERICAN LEGAL
                              DEFENSE AND EDUCATIONAL FUND
                              Thomas A. Saenz
                              Andrea Senteno
                              Ernest Herrera
                              634 S. Spring St., Ste. 1100
                              Los Angeles, CA 90014
                              Telephone: (213) 629-2512
                              Facsimile: (213) 629-0266
                              Email: tsaenz@maldef.org
                                     asenteno@maldef.org
                                     eherrera@maldef.org

                              Edward Still
                              Bar. No. ASB-i47w-4786
                              still@votelaw.com
                              429 Green Springs Hwy STE 161-304
                              Birmingham, AL 35209
                              Telephone: (205) 320-2882
                              Facsimile: (205) 320-2882

                              James U. Blacksher
                              (AL Bar: ASB-2381-S82J)
                              825 Linwood Road
                              Birmingham, AL 35222
                              Telephone: (205) 612-3752
                              jublacksher@gmail.com

                              Attorneys for Martinez Intervenors




                              8
         Case 2:18-cv-00772-RDP Document 205 Filed 02/08/21 Page 9 of 9




                                  CERTIFICATE OF SERVICE

       I hereby certify that on February 8, 2021, I electronically filed the foregoing Unopposed

Joint Motion for Extension of Time to Respond to Plaintiffs’ Response to Order to Show Cause

with the Clerk of the Court and served using the CM/ECF system, which will send notification of

such filing to all counsel of record.



                                                           /s/ Joseph J. Wardenski
                                                           Joseph J. Wardenski
